Citation Nr: 0600777	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  00-17 179A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from December 1996 to 
May 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In September 2000, the veteran testified during a hearing 
before a RO hearing officer; a transcript of that hearing is 
of record.  In September 2002 and May 2003 Board decisions, 
the claim for entitlement to a TDIU currently on appeal was 
deferred.  

In December 2004, jurisdiction over the veteran's claim file 
was transferred from the St. Louis RO to the RO in Lincoln, 
Nebraska.  

As a final preliminary matter, the Board notes that in a May 
12, 2005, rating decision, the RO denied the veteran's claims 
for increased ratings for service-connected bilateral pes 
planus, lumbosacral sprain, and cervical spine disability.  
In a subsequent VA Form 10-5345 (Request for and 
Authorization to Release Records or Health Information), 
dated later in May 2005, the veteran claimed his service-
connected bilateral pes planus and lumbosacral sprain had 
worsened.  While there is no indication that any of the 
claims adjudicated in the May 12, 2005, rating decision have 
been appealed, the veteran is advised that if he wishes to 
file an appeal he must do so within one year of the date the 
RO mailed notice of that determination to him, which would be 
May 16, 2006.  


REMAND

A December 2002 VA examiner notes the following:  "Indeed, 
[the veteran] walked normally when he came into the room for 
[the] examination.  However, [the veteran] states that he 
cannot hold a job because of his feet."  Following the 
examiner's clinical evaluation, the diagnosis included 
bilateral pes planus.  In this regard, the examiner noted 
that the veteran's feet evidenced post-surgical changes of 
the first metatarsals with arthritic changes of the first 
metacarpophalangeal joints, more on the right.  Additionally, 
the examiner offered an opinion which, in part, is noted as 
follows:

It is at least as likely as not that the 
veteran's [service-connected] condition of 
bilateral feet is stable and has not progressed . 
. .  The veteran can not hold a job because of 
his feet which are described in detail above and 
X-ray reports are made available.  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that in order for a veteran to prevail on 
a claim for a TDIU, the record must reflect some factor, 
which takes his case outside of the norm.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The 
Court has also held that a VA examining physician should 
generally address the extent of functional and industrial 
impairment from the veteran's service-connected disabilities.  
See Gary v. Brown, 7 Vet. App. 229 (1994).

While in this case, the only medical opinion of record 
appears to favor the veteran's claim for a TDIU, that opinion 
is not supported by any evidentiary or medical rationale.  
Here, the examiner's opinion provided in the report of the 
December 2002 VA spine examination appears to be as much a 
recitation of the veteran's reported history as it is an 
opinion enhanced by the examiner's own observations.  The 
Board notes that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Under these circumstances, the Board finds that that a well-
reasoned, well-supported medical opinion from an orthopedist, 
addressing the question of whether the veteran's service-
connected bilateral pes planus, lumbosacral sprain, and 
cervical spine disability combine to render him unemployable 
is needed to fairly resolve the claim on appeal.  See 
38 U.S.C.A. § 5103A(d); see also Friscia v. Brown, 7 Vet. 
App. 294 (1994) (the Board has a duty to supplement the 
record by obtaining an examination which includes an opinion 
on what effect the appellant's service-connected disability 
has on his ability to work).  Such opinion should be based, 
in part, upon consideration of the veteran's documented 
history and assertions, to include that medical evidence 
associated with the record.  

Under these circumstances, the RO should arrange for the 
veteran to undergo an orthopedic medical examination at an 
appropriate VA medical facility.  The Board emphasizes to the 
veteran that failure to report to the scheduled examination, 
without good cause, will result in a denial of the claim.  
See 38 C.F.R. § 3.655(b) (2005).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  After securing any additional 
records, the RO should arrange for the 
veteran to undergo a VA examination by an 
orthopedist.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran.  All 
necessary tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should elicit from the 
veteran and record for clinical purposes 
a full work and educational history.  
Following clinical evaluation of the 
veteran and review of the claims file, to 
include, in particular, the examiner's 
opinion from the report of the December 
2002 VA spine examination, the examiner 
should offer an opinion as to whether it 
is at least as likely as not  (i.e., 
there is at least a 50 percent 
probability) that the veteran's service-
connected bilateral pes planus, 
lumbosacral sprain, and cervical spine 
disability combine to preclude 
substantially gainful employment that is 
consistent with the veteran's education 
and occupational experience.  

All examination results, along with the 
complete rationale for the opinion 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO. The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

